The court properly exercised its discretion in determining *461that substantial justice dictated denial of resentencing. Defendant’s extensive criminal history includes several violent felonies, and he has an extremely poor prison disciplinary record with little or no evidence of rehabilitation (see e.g. People v Suya, 87 AD3d 921 [1st Dept 2011], lv denied 17 NY3d 956 [2011]; People v Gonzalez, 29 AD3d 400 [1st Dept 2006], lv denied 7 NY3d 867 [2006]). Concur — Andrias, J.P., Friedman, DeGrasse, ManzanetDaniels and Gische, JJ.